DETAILED ACTION
This non-final rejection is responsive to the claims filed 21 June 2021.  Claims 1-15 are pending.  Claims 1, 14, and 15 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 appears to state that when the first selectable option and the second selectable option are selected, an interface element is not selectable and includes a visual indication requesting that the first and second selectable options be deselected.  Claim 10 depends on claim 10 which provides that the first and the second selectable options are selected to modify the subscription, to maintain it.  Accordingly, claim 9 provides that the user can make selections in order to maintain subscriptions.  However, it is not clear how, in claim 10, this function is no longer available to the user.  The instant specification (Fig.8J and ¶[0337]) does not provide further clarity.  It points to element 844 which is not selectable and states that it includes a visual indication requesting that the first selectable option or the second selectable option be deselected.  ¶[0337] states that “displaying a visual indication requesting at least one option be deselected when all of the options to keep the services are selected provides an efficient way of instructing the user how to indicate the services that should be subscribed to, which simplifies the interaction between the user and the electronic device which simplifies the interaction between the user and the electronic device and enhances the operability of the electronic device and makes the user-device interface more efficient (e.g., by reducing the time it takes the user to manage the subscription to the content service collection), which additionally reduces power usage and improves battery life of the electronic device by enabling the user to use the electronic device more quickly and efficiently.”  However, the foregoing does not provide further clarity.  it is further not clear from the instant specification what this visual indication is.  ¶[0337] provides an example: “while the respective user interface element is not selectable, it is displayed with a second color and includes text instructing the user to choose the services to keep by deselecting the services that to which the user does not wish to subscribe”.  In other words, the foregoing states a visual indication that simply notifies the user that they can deselect services for which they want to unsubscribe.  For prior art purposes, Examiner interprets claim 10 with the foregoing functionality.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (US 2014/0337139 A1) hereinafter known as Thomas.

Regarding independent claim 1, Thomas teaches:
at an electronic device in communication with a display generation component and one or more input devices: while a subscription to a first content service collection is active, wherein the subscription is associated with the electronic device and the first content service collection includes a first content service and a second content service, receiving, via the one or more input devices, an input corresponding to a request to modify the subscription to the first content service collection; and  (Thomas: Fig. 27 and ¶[0268]-¶[0271]; Thomas teaches managing subscriptions where the user is able to subscribe to composite channels or individual channels by placing checks in checkboxes.)
in response to receiving the input corresponding to the request to modify the subscription to the first content service collection, displaying, via the display generation component, a first user interface for modifying the subscription to the first content service collection, wherein the first user interface includes:  (Thomas: Fig. 27 and ¶[0268]-¶[0271]; Thomas teaches managing subscriptions where the user is able to subscribe to composite channels or individual channels by placing checks in checkboxes.)
a first selectable option that is selectable as part of a process to activate a first respective subscription associated with the electronic device to the first content service independent of the subscription to the first content service collection; and  (Thomas: Fig. 27 and ¶[0268]-¶[0271]; Thomas teaches managing subscriptions where the user is able to subscribe to composite channels or individual channels by placing checks in checkboxes.)
a second selectable option that is selectable as part of a process to activate a second respective subscription associated with the electronic device to the second content service independent of the subscription to the first content service collection.  (Thomas: Fig. 27 and ¶[0268]-¶[0271]; Thomas teaches managing subscriptions where the user is able to subscribe to composite channels or individual channels by placing checks in checkboxes.)




Regarding claim 2, Thomas further teaches:
The method of claim 1 (as cited above), further comprising: displaying, via the display generation component, a subscription management user interface that includes a representation of the first content service collection to which a subscription is active and a representation of a standalone content service to which a subscription is active, wherein the input corresponding to the request to modify the subscription to the first content service collection includes an input directed to the representation of the first content service collection;  while displaying the subscription management user interface, receiving, via the one or more input devices, an input corresponding to a request to modify the subscription to the standalone content service, including an input directed to the representation of the standalone content service; and in response to receiving the input corresponding to the request to modify the subscription to the standalone content service, initiating a process to modify the subscription to the standalone 111 4849-8580-0684, v. 1Docket No.: 106842180200 (P50523US1) content service without displaying, via the display generation component, a respective user interface for modifying a subscription to a respective content service collection.  (Thomas: Fig. 27 and ¶[0268]-¶[0271]; Thomas teaches managing subscriptions where the user is able to subscribe to composite channels or individual channels by placing checks in checkboxes.)





Regarding claim 3, Thomas further teaches:
The method of claim 1 (as cited above), further comprising: while displaying the first user interface for modifying the subscription to the first content service collection, receiving, via the one or more input devices, a respective input corresponding to a request to cancel the subscription to the first content service collection and activate the first respective subscription to the first content service included in the first content service collection; and after receiving the respective input: initiating a process to cancel the subscription to the first content service collection and activate the first respective subscription to the first content service; and displaying, via the display generation component, the subscription management user interface, wherein the subscription management user interface does not include the representation of the first content service collection, and includes a representation of the first content service.  (Thomas: Fig. 27 and ¶[0268]-¶[0271]; Thomas teaches managing subscriptions where the user is able to subscribe to composite channels or individual channels by placing checks in checkboxes.  The user is able to unsubscribe from a channel collection and thus, removing the checkmark.)




Regarding claim 4, Thomas further teaches:
The method of claim 1 (as cited above), wherein the first user interface includes a visual indication of a combined cost of one or more respective content services of the first content service collection that are selected to be activated independent of the subscription to the first content service collection.  (Thomas: Fig. 27 and ¶[0268]-¶[0271]; Thomas teaches displaying the price and the total price of all subscribed channels.)




Regarding claim 5, Thomas further teaches:
The method of claim 1 (as cited above), wherein the first user interface includes a respective selectable option that is selectable to initiate a process to activate a subscription to a second content service collection, different from the first content service collection.  (Thomas: Fig. 27 and ¶[0268]-¶[0271]; Thomas teaches managing subscriptions where the user is able to subscribe to composite channels or individual channels by placing checks in checkboxes.  The user is able to unsubscribe from a channel collection and thus, removing the checkmark.)




Regarding claim 6, Thomas further teaches:
The method of claim 1 (as cited above), wherein: in accordance with a determination that the first respective subscription to the first content service is selected to be activated independent of the subscription to the first content service collection, the first user interface includes a visual indication of an expiration date of the first respective subscription to the first content service; and in accordance with a determination that the first respective subscription to the first content service is not selected to be activated independent of the subscription to the first content service 112 4849-8580-0684, v. 1Docket No.: 106842180200 (P50523US1) collection, the first user interface does not include the visual indication of the expiration date of the first respective subscription to the first content service.  (Thomas: Fig. 27 and ¶[0268]-¶[0271]; Thomas teaches providing notifications of expiration for subscribed channels.)




Regarding claim 7, Thomas further teaches:
The method of claim 1 (as cited above), wherein: the first user interface includes a respective representation of a respective content service included in the first content service collection; in accordance with a determination that a respective subscription to the respective content service can be deactivated, the first user interface includes a respective selectable option that is selectable as part of a process to deactivate the respective subscription to the respective content service; and in accordance with a determination that the respective subscription to the respective content service cannot be deactivated, the first user interface includes a visual indication that the respective subscription to the respective content service will remain active without including the respective selectable option.  (The instant specification provides (¶[0332]) a notification that a service cannot be deactivated as simply a notification that a subscription renews on a specific date.  Accordingly, Thomas: Figs. 23A-24A and 27 and ¶[0253] and ¶[0261]; Thomas teaches displaying the number of day that the user will have subscription for, i.e. a free trial.  Further, Fig. 27 and ¶[0268]-¶[0271] teach providing notifications of expiration for subscribed channels.)





Regarding claim 8, Thomas further teaches:
The method of claim 1 (as cited above), wherein: in accordance with a determination that the electronic device is associated with a subscription to a standalone storage service, the first user interface includes a visual indication that the subscription to the standalone storage service will remain active as a result of deactivating the subscription to the first content service collection.  (Thomas: Fig. 27 and ¶[0268]-¶[0271]; Thomas teaches managing subscriptions where the user is able to subscribe to composite channels or individual channels by placing checks in checkboxes.  The user is able to unsubscribe from a channel collection and thus, removing the checkmark.)




Regarding claim 9, Thomas further teaches:
The method of claim 1 (as cited above), wherein: in accordance with a determination that the request to modify the subscription to the first content service collection corresponds to a request to cancel the first content service and the second content service, the first selectable option is unselected and the second selectable option is unselected in the first user interface in response to receiving the input corresponding to the request to modify the subscription to the first content service collection, and in accordance with a determination that the request to modify the subscription to the first content service collection corresponds to a request to maintain one or more of the first content service and the second content service, the first selectable option is selected and the second 113 4849-8580-0684, v. 1Docket No.: 106842180200 (P50523US1) selectable option is selected in the first user interface in response to receiving the input corresponding to the request to modify the subscription to the first content service collection.  (Thomas: Fig. 27 and ¶[0268]-¶[0271]; Thomas teaches managing subscriptions where the user is able to subscribe to composite channels or individual channels by placing checks in checkboxes.  The user is able to unsubscribe from a channel collection and thus, removing the checkmark.  The user is also able to subscribe by adding checkmarks.)




Regarding claim 10, Thomas further teaches:
The method of claim 9 (as cited above), wherein: the first user interface includes a respective user interface element, and in accordance with a determination that the first selectable option and the second selectable option are selected, the respective user interface element is not selectable and includes a visual indication requesting that the first selectable option or the second selectable option be deselected.  (See Claim Rejections – 35 U.S.C. 112(b).  Accordingly, Thomas: Fig. 27 and col. 45, lines 19-67 to col. 46, lines 1-2; Thomas teaches notifying the user that they can select and deselect different channels in order to subscribe or unsubscribe, respectively.)




Regarding claim 11, Thomas further teaches:
The method of claim 9 (as cited above), wherein: the first user interface includes a respective user interface element, and in accordance with a determination that the first selectable option and the second selectable option are unselected, the respective user interface element is selectable to initiate a process to deactivate the subscription to the first content service collection.  (Thomas: ¶[0083]; Thomas teaches the channel subscription subsystem handling unsubscribe requests.)




Regarding claim 12, Thomas further teaches:
The method of claim 9 (as cited above), wherein: the first user interface includes a respective user interface element, in accordance with a determination that the first selectable option is selected and the second selectable option is unselected, the respective user interface element is selectable to: initiate a process to deactivate the subscription to the first content service collection; and activate the first respective subscription associated with the electronic device to the first content service independent of the subscription to the first content service collection, and in accordance with a determination that the first selectable option is unselected and the second selectable option is selected, the respective user interface element is selectable to: initiate the process to deactivate the subscription to the first content service collection; and activate the second respective subscription associated with the electronic device to the second content service independent of the subscription to the first content service collection.  (Thomas: Fig. 27 and ¶[0268]-¶[0271];; Thomas teaches managing subscriptions where the user is able to subscribe to composite channels or individual channels by placing checks in checkboxes.  The user is able to unsubscribe from a channel collection and thus, removing the checkmark.  The user is also able to subscribe by adding checkmarks.  ¶[0083] further teaches the channel subscription subsystem handling unsubscribe requests.)




Regarding claim 13, Thomas further teaches:
The method of claim 1 (as cited above), further comprising: 114 4849-8580-0684, v. 1Docket No.: 106842180200 (P50523US1) after deactivating the subscription to the first content service collection and activating one or more of the first respective subscription associated with the electronic device to the first content service and the second respective subscription associated with the electronic device to the second content service, and before expiration of the subscription to the first content service collection, displaying, via the display generation component, a second user interface that includes information about a plurality of subscriptions associated with the electronic device, wherein the second user interface includes: a first region associated with active subscriptions associated with the electronic device, wherein the first region includes a visual indication of the subscription to the first content service collection; and a second region associated with upcoming subscriptions associated with the electronic device, wherein the second region includes one or more visual indications of the one or more of the first respective subscription associated with the electronic device to the first content service and the second respective subscription associated with the electronic device to the second content service that were activated.  (Thomas: Fig. 27 and ¶[0268]-¶[0271]; Thomas teaches an interface for managing subscriptions where the user is able to subscribe to composite channels or individual channels by placing checks in checkboxes.  The user is able to unsubscribe from a channel collection and thus, removing the checkmark.  The user is also able to subscribe by adding checkmarks.  The interface displays expiration dates, types of access, etc...)




Regarding claims 14 and 15, these claims recite an electronic device and a non-transitory computer readable storage medium that perform the function of the method of claim 1; therefore, the same rationale for rejection applies.





Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145